Exhibit 10.3

SETTLEMENT AND LICENSE AGREEMENT

AND

MUTUAL GENERAL RELEASE

This Settlement and License Agreement and Mutual General Release (the
“Agreement”) is made and entered into by and between MCKESSON INFORMATION
SOLUTIONS LLC (“McKesson”), a Delaware Corporation with its principal offices at
5995 Windward Parkway, Alpharetta, Georgia 30005, and THE TRIZETTO GROUP, INC.
(“TriZetto”), a Delaware corporation with its principal offices at 567 San
Nicolas Drive, Suite 360, Newport Beach, California 92660. The Agreement is
effective as of the date last executed by the parties as set forth next to its
signature below, whichever date is later (the “Effective Date”). Where
appropriate, McKesson and TriZetto are collectively referred to herein as the
“Parties.”

RECITALS

A. On October 12, 1993, U.S. Patent No. 5,253,164 (the “‘164 patent”), titled
“System and Method For Detecting Fraudulent Medical Claims Via Examination Of
Service Codes,” was issued by the United States Patent and Trademark Office,
naming Don C. Holloway, Robert D. Hertenstein, George A. Goldberg, and Kelli A.
Dugan as inventors. The ‘164 patent has an effective filing date of
September 30, 1988, and it will expire on October 12, 2010. The ‘164 patent was
assigned to Health Payment Review, Inc. (“HPR”) by the named inventors.

B. HPR was acquired by HBO & Company (“HBOC”) effective December 1997. HBOC
previously acquired Gabrieli Medical Information Systems, Inc. (“GMIS”)
effective December, 1996. McKesson Corporation completed a merger with HBOC in
January 1999. McKesson is a subsidiary of McKesson Corporation and is the
current assignee of the ‘164



--------------------------------------------------------------------------------

patent. References herein to McKesson shall include its predecessors in
interest, HPR, HBOC and GMIS.

C. TriZetto acquired Erisco Managed Care Technologies, Inc. (“Erisco”) effective
October 2000. TriZetto acquired Resource Information Management Systems, Inc.
(“RIMS”) effective December 2000. TriZetto makes and sells in the United States
software products under the names ClaimFacts, Facets, and QicLink. References
herein to TriZetto shall include its predecessors in interest, Erisco and RIMS.

D. On September 13, 2004, McKesson filed a complaint against TriZetto in the
District Court for the District of Delaware captioned McKesson Information
Solutions LLC v. The TriZetto Group, Inc., Civil Action No. 04-1258-SLR (the
“Action”), alleging one cause of action for infringement of the ‘164 patent (the
“Complaint”).

E. On November 1, 2004, TriZetto answered the Complaint, denying the material
allegations therein, and filed a counterclaim for declaratory judgment of
non-infringement, invalidity, and unenforceability of the ‘164 patent (the
“Answer and Counterclaim”). The Complaint, Answer and Counterclaim and all
submissions made by the Parties in the Action are hereinafter referred to as the
“Pleadings and Filings.”

F. The Parties desire to settle and resolve the Action and enter into a
settlement agreement which provides for dismissal of the Action. This Settlement
is made to avoid the uncertainty, time, and expense associated with further
litigation and appeals, and neither party makes any admissions whatsoever,
including without limitation any admissions or acknowledgements of liability,
infringement, or validity of the ‘164 Patent.

 

2



--------------------------------------------------------------------------------

G. In connection with the settlement of the Action, TriZetto desires to obtain,
and McKesson is willing to grant, a non-exclusive license to the ‘164 Patent,
subject to all of the terms and conditions of this Agreement.

NOW THEREFORE, it is understood and agreed by the Parties that in full,
sufficient, and complete consideration of the mutual promises and covenants
contained herein, the Parties hereby agree as follows:

AGREEMENT

 

  1. Definitions

For purposes of this Agreement, all terms not otherwise defined are defined
below, which definitions are expressly incorporated herein by this reference.

1.1 Clinical Editing Database. A database containing information on medical
procedure codes, including relationships among two or more medical procedure
codes defining whether selected ones of the medical procedure codes are
appropriate for payment when input with other selected ones of the medical
procedure codes.

1.2 Clinical Editing Product. Software that includes and/or uses a Clinical
Editing Database in connection with the processing of medical claims for
payment. For purposes of this Agreement, and without limiting the foregoing,
software that does not include or use a Clinical Editing Database shall not be
considered a Clinical Editing Product even if such software includes or performs
code validation and/or duplicate code functionality.

1.3 Covered Products. The terms “Covered Facets Product,” “Covered QicLink
Product,” and “Covered ClaimFacts Product” (collectively, “Covered Products”)
refer to any version of Facets, QicLink, or ClaimFacts (including successor
products thereto), respectively, that contains a TriZetto Clinical Editing
Product.

 

3



--------------------------------------------------------------------------------

1.4 Enhancements. Modifications, revisions, additions, or supplements to a
TriZetto Clinical Editing Product (including, without limitation, its Clinical
Editing Database) which enables the TriZetto Clinical Editing Product to provide
or perform material services or functions it could not previously perform, or
materially improves the manner in which the TriZetto Clinical Editing Product
performs existing functions. Enhancements shall not include updates to a
TriZetto Clinical Editing Product that are made to stay current with industry
coding changes (e.g., changes to the CPT and ICD codes and/or rules), regulatory
requirements, as well as other minor upgrades, minor improvements, and/or fixes
to such Product. Notwithstanding the foregoing, the term Enhancements shall
include any modification, revision, addition or supplementation to a TriZetto
Clinical Editing Product that results in the addition, incorporation, inclusion
or use of any part of or functionality from a non-TriZetto Clinical Editing
Product, including, without limitation, its source code and/or some or all of
the contents of its Clinical Editing Database.

1.5 Existing TriZetto Customer. This definition includes two categories of
customers: (1) any and all ClaimFacts, QicLink or Facets customers that have
acquired rights as of the Effective Date to use ClaimFacts, QicLink, or Facets
on a licensed and/or hosted basis; and (2) any prospective customer of
ClaimFacts, QicLink, or Facets that is included in a TriZetto sales cycle as of
the Effective Date and which customer enters into a license and/or hosting
agreement for ClaimFacts, QicLink, or Facets with TriZetto on or prior to
October 31, 2006. The customers in the first category are identified on
Exhibit 1 hereto, and prospective customers included in a TriZetto sales cycle
as of the Effective Date are identified on Exhibit 2 hereto. Exhibit 2 of this
Agreement shall be replaced by a final list of customers in the second category
that will be provided by TriZetto to McKesson no later than November 30, 2006.
When

 

4



--------------------------------------------------------------------------------

referring to Existing TriZetto Customers of a particular product, such customers
shall be referred to as Existing ClaimFacts Customers (in the case of
ClaimFacts), Existing Facets Customers (in the case of Facets), and Existing
QicLink Customers (in the case of QicLink).

1.6 Facets-ClaimCheck Interface. The software that enables transmission of data
between Facets and ClaimCheck (including ClaimReview).

1.7 McKesson Products. McKesson’s products known individually as ClaimCheck,
ClaimReview, Clear Claim Connection, and ClaimsXten; provided, however, that
ClaimsXten shall be included in the definition of McKesson Products only in the
event that an interface is developed by TriZetto as set forth in Section 5.2 of
this Agreement.

1.8 Net Licensing Revenue. The money actually received by TriZetto for licensing
(including on a hosted basis) a Covered QicLink Product or Covered Facets
Product. Net Licensing Revenue includes only base QicLink or Facets license fees
actually paid by customers to TriZetto; i.e., Net Licensing Revenue shall
include fees paid by customers to use and access the Covered Products (including
access provided on a hosted basis), but not fees paid for other products and
services provided by TriZetto, including the portion of hosted services related
to the provision of servers, equipment and other infrastructure. For purposes of
clarification only, and not as a limitation, Net Licensing Revenue does not
include fees or expenses paid by customers for (i) other products offered by
TriZetto, such as Sybase, NetworX, Workflow, and/or Care Advance Enterprise, or
(ii) any services provided by TriZetto, such as hosting, support, consulting,
and/or maintenance services. For purposes of this Agreement, fees or expenses
for hosting services provided by TriZetto excludes fees for licensing a Covered
QicLink Product or Covered Facets Product on a hosted basis.

 

5



--------------------------------------------------------------------------------

1.9 New Facets or ClaimFacts Customer. Any customer that is sold Facets or
ClaimFacts on a licensed and/or hosted basis during the Term and that is not an
Existing Facets or ClaimFacts Customer or a Small Facets Customer.

1.10 New QicLink Customer. Any customer that is sold QicLink on a licensed
and/or hosted basis during the Term and that is not an Existing QicLink
Customer.

1.11 Term. The period commencing on the Effective Date and ending on October 12,
2010, unless the Agreement is terminated earlier as permitted herein. This
Agreement and all the rights and obligations set forth herein shall remain in
effect notwithstanding that the ‘164 Patent may be held invalid and/or
unenforceable in any other proceeding at a later date.

1.12 Small Facets Customer. Any customer other than an Existing Facets Customer
that, at the time of first contracting with TriZetto, contracts to use Facets
for only those of its affiliates, divisions and/or product lines with aggregate
membership at such time of 100,000 active medical lives or less. If a customer
subsequently modifies its initial contract with TriZetto to allow for the use of
Facets by additional affiliates, divisions and/or product lines, and the total
membership of all such contracted affiliates, divisions and/or product lines
exceeds 100,000 active medical lives at the time of such modification, then none
of the additional affiliates, divisions and/or product lines will be deemed to
be a Small Facets Customer.

1.13 TriZetto Clinical Editing Product. A Clinical Editing Product developed by
TriZetto, including, without limitation, ClinicaLogic (also sometimes referred
to as, among other things, Clinical Editing, Clinical Editor, and Clinical
Edits). In the event TriZetto assigns or otherwise transfers this Agreement
pursuant to Section 2.3(b) below, the term TriZetto Clinical Editing Product
shall be limited to those TriZetto Clinical Editing Products that existed

 

6



--------------------------------------------------------------------------------

prior to said assignment or transfer and shall not include any Clinical Editing
Product owned by the assignee or transferee at the time of the assignment or
transfer or thereafter acquired or developed by said assignee or transferee.

1.14 ‘164 Patent. The ‘164 patent as well as all foreign counterparts,
continuations, divisionals, reexams, and reissues thereof, if any.

 

  2. License Grant and Royalties

2.1 In exchange for the promises, covenants, and obligations set forth in this
Agreement, TriZetto will pay McKesson a one-time royalty fee of fifteen million
dollars ($15,000,000) (the “Upfront Royalty Fee”) to license the ‘164 Patent
with respect to all TriZetto’s sales of ClaimFacts, Facets, and QicLink as
permitted herein. The Upfront Royalty Fee shall be payable in two equal
installments of $7,500,000 each, the first to be paid by September 30, 2006, and
the second to be paid by September 30, 2007.

2.2 (a) McKesson hereby grants to TriZetto a non-exclusive, non-transferable
(except as provided herein), non-assignable (except as provided herein), and
non-sublicensable license under the ‘164 Patent to make, have made, use, import,
license, sell, lease, offer for sale, support, host, maintain, and otherwise
transfer within the United States and its territories (i) Covered ClaimFacts,
Facets, and QicLink Products to or for Existing ClaimFacts, Facets, and QicLink
Customers; (ii) Covered Facets Products to or for Small Facets Customers; and
(iii) Covered QicLink Products to or for New QicLink Customers; and

2.2 (b) McKesson hereby grants a non-transferable (except as provided herein),
non-assignable (except as provided herein), non-sublicensable and non-exclusive
license under the ‘164 Patent within the United States and its territories to
(i) Existing ClaimFacts, Facets, and QicLink Customers to use Covered
ClaimFacts, Facets, and QicLink Products; (ii)

 

7



--------------------------------------------------------------------------------

Small Facets Customers to use Covered Facets Products; and (iii) New QicLink
Customers to use Covered QicLink Products.

2.3 (a) The licenses set forth in Section 2.2(b) are non-assignable and
non-transferable by TriZetto’s customers except (i) with the prior written
consent of McKesson which shall not be unreasonably withheld; (ii) in connection
with the sale of all or substantially all of the stock or assets of a TriZetto
Customer; or (iii) to a purchaser of all or substantially all of the assets of
the business relating to the license. By way of clarification, and not as a
limitation, if an Existing TriZetto Customer sells the business that is
utilizing a licensed TriZetto product for the processing of medical claims for
payments, such license shall be transferable and/or assignable to the purchaser
of such Customer’s business.

2.3 (b) This Agreement is assignable and transferable by TriZetto (i) with the
prior written consent of McKesson which shall not be unreasonably withheld;
(ii) in connection with the sale of all or substantially all of the stock or
assets of TriZetto; or (iii) to a purchaser of all or substantially all of the
assets of the TriZetto business relating to the Agreement. Notwithstanding the
foregoing, this Agreement is not assignable and not transferable by TriZetto to
Ingenix, Inc. or iHealth Technologies, Inc., including their respective parents,
subsidiaries, affiliates, successors and assigns (each, a “Restricted
Transferee”), under any circumstances. In the event a Restricted Transferee
acquires substantially all of the stock or assets of TriZetto, and TriZetto
desires to transfer this Agreement to such Restricted Transferee, McKesson shall
have the option to consent to or reject such a transfer. If McKesson elects to
reject the transfer, this Agreement shall terminate and the provisions of
Section 9 shall apply. If TriZetto desires to transfer this Agreement to such
Restricted Transferee, TriZetto shall give McKesson written notice of its intent
to transfer the Agreement. Within 15 calendar days of its

 

8



--------------------------------------------------------------------------------

receipt of such notice, McKesson shall give TriZetto written notice of its
election to consent to or reject the transfer. If McKesson does not respond
within said 15 days, TriZetto will give McKesson a second written notice. If
McKesson does not provide TriZetto with its written election within 15 calendar
days after the second notice, it will be deemed to have rejected the transfer
and this Agreement will terminate and the provisions of Section 9 shall apply.
In connection with an assignment or other transfer of this Agreement by TriZetto
under this Section 2.3(b), the assignee or transferee must expressly assume in
writing all of TriZetto’s obligations hereunder. This Agreement is assignable
and transferable by McKesson (i) with TriZetto’s prior written consent, which
shall not be unreasonably withheld; (ii) in connection with the sale of all or
substantially all of the stock or assets of McKesson; (iii) to a purchaser of
all or substantially all of the assets of the McKesson business relating to this
Agreement; or (iv) to any direct or indirect wholly owned subsidiary of McKesson
Corporation including McKesson Health Solutions, LLC.

2.4 As of the Effective Date, TriZetto (i) shall not sell or offer for sale on a
licensed and/or hosted basis any TriZetto Clinical Editing Product (whether
alone or with another product) to any New ClaimFacts or New Facets Customer
within the United States of America and its territories; and (ii) shall remove
any TriZetto Clinical Editing Product from any version of ClaimFacts or Facets
(or any product that replaces Facets) that is sold on a licensed and/or hosted
basis to any such New Facets or New ClaimFacts Customer within the United States
of America or its territories. Such removal shall be performed prior to the
delivery of ClaimFacts or Facets to the New Facets or New ClaimFacts Customer.
This Section 2.4 shall not preclude TriZetto from selling or licensing Facets
with a TriZetto Clinical Editing Product to an Existing ClaimFacts Customer if
that Customer was licensed to use ClinicaLogic as of the date

 

9



--------------------------------------------------------------------------------

of this Agreement, and the royalty fee in Section 2.5 shall not apply to any
such sales or licenses. Nothing in this Agreement shall preclude Existing
ClaimFacts or QicLink Customers who convert to Facets from electing to license
ClaimCheck or ClaimsXten.

2.5 In addition to the Upfront Royalty Fee, in the event that TriZetto (whether
on its own or through its vendor, distributor, partner, subsidiary, agent, or
other representative) transfers, sells, hosts, or licenses a Covered Facets
Product to a Small Facets Customer or a Covered QicLink Product to a New QicLink
Customer, TriZetto will pay McKesson a royalty of five percent (5%) of the Net
Licensing Revenue from such Small Facets Customer or New QicLink Customer. Such
royalties will be payable within forty-five (45) days after the close of the
calendar quarter in which such Net Licensing Revenue is actually received by
TriZetto.

2.6 During the Term, TriZetto agrees that it will not make any Enhancements to
any TriZetto Clinical Editing Product.

2.7 Notwithstanding any other provision of this Agreement, nothing in this
Agreement shall preclude TriZetto from making, having made, using, importing,
licensing, selling, leasing, offering for sale, supporting, hosting,
maintaining, and otherwise transferring any version of Facets that does not
include a Clinical Editing Product. In the event TriZetto does sell versions of
Facets described in this Section 2.7, McKesson shall not be entitled to any
portion of the resulting revenue received from such customer(s).

2.8 All royalty payments hereunder shall be noncreditable and nonrefundable,
except in connection with an overpayment of such royalties. All royalty payments
hereunder shall be in United States dollars in immediately available funds and
shall be made by wire transfer to such bank account as may be designated from
time to time by McKesson.

 

10



--------------------------------------------------------------------------------

2.9 If TriZetto fails to timely make any payment due to McKesson under this
Agreement, then interest shall accrue on a daily basis at a compound annual rate
of ten percent (10%) or at the maximum rate permitted by applicable law,
whichever is lower, thirty (30) days from the time the payment was due until the
time the payment is made.

2.10 Other than the licenses granted in this Section 2 of this Agreement,
nothing in this Agreement shall grant to TriZetto, its customers, or any other
person, by implication, estoppel, or otherwise, any right or license to the ‘164
Patent in general, or any other intellectual property rights owned by McKesson.

2.11 TriZetto shall mark any new versions of the Covered Products with the word
“Patent” or the abbreviation “Pat.,” and the full number of the ‘164 patent (or,
if marking the Covered Products cannot be done, by affixing to the Covered
Products or their packaging a label with such information). All such versions of
Covered Products shall be marked permanently and legibly in the manner as
reasonably practical and directed by McKesson. Within sixty (60) days of the
Effective Date or the release of any new version of a Covered Product (whichever
is sooner), TriZetto shall certify to McKesson in writing that it has complied
with this Section 2.11.

2.12 The Parties grant each other limited permission to use the trademarks of
the other Party solely to identify themselves as working with the other Party
pursuant to this Agreement and to advertise and promote the McKesson Products,
the Facets-ClaimCheck Interface, and (if applicable) the Facets-ClaimsXten
Interface to New and Existing Facets Customers. Each Party shall provide to the
other Party a sample of any proposed use of the other Party’s trademarks
pursuant to this Section prior to such use. If the other Party objects to such

 

11



--------------------------------------------------------------------------------

use, said Party must provide its objection and/or any proposed revisions to the
Party proposing such use within fifteen (15) business days of service.

2.13 THE LICENSES GRANTED HEREUNDER BY MCKESSON ARE PROVIDED WITHOUT WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR ANY OTHER WARRANTY,
EXPRESS OR IMPLIED. EXCEPT AS SET FORTH IN THIS AGREEMENT, MCKESSON MAKES NO
WARRANTY THAT TRIZETTO’S ACTIVITIES UNDER SAID LICENSES WILL NOT INFRINGE ANY
PATENT OR OTHER PROPRIETARY RIGHT. MCKESSON WILL NOT BE LIABLE FOR ANY SUCH
INFRINGEMENT, OR ALLEGATION THEREOF.

2.14 EXCEPT AS SET FORTH IN THIS AGREEMENT, NEITHER PARTY SHALL BE LIABLE TO THE
OTHER PARTY, ITS CUSTOMERS, THE USERS OF ANY PRODUCT, OR ANY THIRD PARTIES FOR
INDIRECT, SPECIAL, CONSEQUENTIAL, OR PUNITIVE DAMAGES, INCLUDING, WITHOUT
LIMITATION, ANY DAMAGE OR INJURY TO BUSINESS EARNINGS, PROFITS, OR GOODWILL
SUFFERED BY ANY PERSON ARISING FROM ANY BREACH OF THIS AGREEMENT OR WARRANTY
THEREIN, ANY EXERCISE OF RIGHTS UNDER THIS AGREEMENT, OR ANY USE OF THE ‘164
PATENT OR ANY PRODUCT, IN EACH CASE EVEN IF SUCH PARTY IS ADVISED OF THE
POSSIBILITY OF SUCH DAMAGE OR INJURY.

2.15 TriZetto shall keep and maintain proper books and records as are required
accurately to determine the royalties payable to McKesson for two (2) years
following the calendar quarter on which such royalties were paid or reported.
Once a year, and upon a two-week written notice to TriZetto, McKesson may have
an independent third-party accountant, at McKesson’s expense, examine TriZetto’s
books and records solely for the purpose of verifying

 

12



--------------------------------------------------------------------------------

the accuracy of royalties paid or reported by TriZetto. TriZetto shall assist
the accountant in conducting such examination, without charge, and shall make
such documents available for inspection and copying, shall make TriZetto’s
personnel available for interviews, and shall make TriZetto’s facilities
available for inspection as may be reasonably necessary to allow the accountant
to perform the examination. If such examination reveals an underpayment by
TriZetto, then TriZetto shall promptly make up such underpayment with interest
pursuant to Section 2.8, and, if the underpayment exceeds ten percent (10%) of
the amount actually owed to McKesson under this Agreement during the period
under examination, TriZetto shall reimburse McKesson for the actual cost of the
examination. If such examination reveals an overpayment by TriZetto, then
McKesson shall promptly refund such overpayment without interest to TriZetto.

2.16 As part of each royalty payment made pursuant to Section 2.5, TriZetto
shall provide McKesson with a quarterly report identifying each product sold and
the date of such sale. If any Net Licensing Revenue has been received by
TriZetto for such sale, the report shall also identify the amount of such
Revenue and the date on which TriZetto received such Revenue.

2.17 Each Party receiving monies under this Agreement shall be solely
responsible for all withholding, sales, use, excise and property taxes, and all
duties, levies and assessments (other than those based on the net income of the
other paying Party) imposed with respect to such receiving Party’s receipt of
payments pursuant to this Agreement.

 

  3. Promotion of McKesson Products to TriZetto Customers

3.1 During the Term, TriZetto shall use reasonable good faith efforts to promote
the use and implementation of McKesson Products to Existing Facets Customers and
New Facets Customers on a non-exclusive basis in accordance with Section 4
below. TriZetto

 

13



--------------------------------------------------------------------------------

will have no obligation to promote McKesson Products to ClaimFacts, QicLink or
Small Facets Customers, unless such customers become Facets Customers.

3.2 Provided that TriZetto is in compliance with its obligations set forth in
this Agreement, including Sections 2.4, 3, 4 and 5, TriZetto bears no
responsibility and incurs no liability for the decision made by any TriZetto
customer to purchase or license a Clinical Editing Product from any third-party
source.

3.3 TriZetto will not be entitled to share any revenue derived by McKesson
relating to McKesson Products, including revenue derived as a result of any sale
or license of McKesson Products to any TriZetto customers, provided however,
that TriZetto may charge reasonable, standard and customary fees to license and
support the Facets-ClaimCheck Interface and (if applicable) the
Facets-ClaimsXten Interface for any Existing TriZetto Customer that acquires
ClaimCheck or ClaimsXten.

3.4 McKesson agrees that all fees and service charges charged to any Facets
customer for the sale or license of a McKesson Product will be consistent with
the fees and services generally charged and provided to similar non-TriZetto
customers.

3.5 McKesson will be solely responsible for all selling, contracting and
collection efforts associated with the sales of McKesson Products to Facets
customers.

3.6 As of the Effective Date, McKesson will become a TriZetto “Preferred
Alliance Partner.” As a “Preferred Alliance Partner,” McKesson shall be invited
and provided a bona fide opportunity to exhibit McKesson Products at TriZetto’s
annual payor conference at TriZetto’s standard exhibition cost, which may vary
based upon level of customer exposure and publicity sought by McKesson. Such
costs shall be payable by McKesson in accordance with TriZetto’s standard
exhibitor payment policy.

 

14



--------------------------------------------------------------------------------

3.7 This Agreement shall not affect the four current TriZetto customers that use
ClaimCheck as of the Effective Date; the Parties shall continue their current
relationship and practices with regard to those four customers. All interfaces
developed under this Agreement will, however, be made available to those
customers.

 

  4. TriZetto Promotional Efforts

4.1 When referring to clinical editing in its promotional materials, TriZetto
will refer to McKesson Products for which interface(s) are created in accordance
with Section 5 as a preferred clinical editing solution for prospective
customers seeking to use Facets for over 100,000 medical lives.

4.2 When responding to any RFP (request for proposal) submitted by a prospective
customer (other than a prospective Small Facets Customer) seeking to use Facets,
TriZetto will refer to McKesson Products for which interface(s) are created in
accordance with Section 5 as a preferred clinical editing solution.

4.3 Nothing in this Agreement, including without limitation Section 2.4 above,
shall preclude TriZetto from creating interfaces for and/or promoting Clinical
Editing Products from vendors other than McKesson, and McKesson is expected to
compete with such other vendors on price and functionality. Notwithstanding the
foregoing, nothing in this Agreement shall be construed as (i) an admission
regarding whether any Clinical Editing Product from any third party does not
infringe or is licensed under the ‘164 Patent; (ii) a waiver of any right that
McKesson may have under the ‘164 Patent with respect to any Clinical Editing
Product from any third party; or (iii) granting, by implication, estoppel, or
otherwise, any right or license under the ‘164 Patent to any person with respect
to any Clinical Editing Product from any third

 

15



--------------------------------------------------------------------------------

party. By way of this Agreement, neither McKesson nor TriZetto makes any
admission as to whether any third party does or does not have a license to the
‘164 Patent.

4.4 On an annual basis, TriZetto will provide a list of all current Facets,
ClaimFacts and QicLink customers that are not included on either Exhibits 1 or 2
hereto, provided, however, that said lists will be given only to McKesson
personnel agreed upon by the Parties and subject to the confidentiality
provisions of Section 8.2.

4.5 TriZetto will facilitate and jointly participate in up to two webinars or
other marketing events per year for TriZetto’s customer base that are sponsored
and financed by McKesson.

4.6 TriZetto will participate in an annual McKesson sales and marketing planning
meeting. Members of TriZetto’s Facets sales team will meet with McKesson to
discuss sales, marketing, education and training to maintain and support channel
focus and lead generation efforts.

4.7 Each Party will designate one executive sponsor and three representatives to
serve as primary points of contact, one for the overall relationship, one for
sales and marketing, and one for services, support and implementations. The role
of the designated representatives will be to facilitate communications between
the Parties on all matters that may arise under the Agreement.

4.8 The executive sponsors and designated representatives from both Parties will
participate in business review meetings on a quarterly basis during the first
twelve months following the Effective Date of this Agreement, and on a
semi-annual basis thereafter.

4.9 TriZetto shall have no promotional obligations with respect to McKesson
Products except as expressly set forth in Sections 3 and 4 of this Agreement.

 

16



--------------------------------------------------------------------------------

  5. Software Interfaces

5.1 At TriZetto’s expense, TriZetto will update the Facets-ClaimCheck Interface
up to current general availability release versions of both Facets and
ClaimCheck, including the current general release version of the clinical
content in ClaimCheck, existing as of the Effective Date of this Agreement. The
Parties shall fully cooperate with each other in modifying the existing
interface, including, but not limited to, providing access to knowledgeable
personnel, confidential information and source code. Nothing in this
Section 5.1, however, shall be construed as shifting in any way the
responsibility to update the Facets-ClaimCheck Interface up to current general
release versions of both Facets and ClaimCheck, which responsibility shall
remain with TriZetto provided the Parties both cooperate and work together in
connection with such update. McKesson will not be reimbursed for its costs or
expenses, including but not limited to the time spent by its personnel on this
project. Upon the Effective Date of this Agreement, in addition to any
representatives designated under Section 4.7 of this Agreement, each Party shall
designate one or more representatives whose role will be to facilitate
communications between the Parties on all matters that may arise regarding the
interfaces described in Sections 5.1 and (if applicable) 5.2 of the Agreement.
TriZetto will not customize any of the interfaces described in Sections 5.1 and
(if applicable) 5.2 for any customer without the express written consent of
McKesson.

5.2 It is currently unknown to the Parties whether the updated Facets-ClaimCheck
Interface provided for in Section 5.1 above will also function as an interface
between Facets and ClaimsXten. In the event the updated Facets-ClaimCheck
Interface is not functional as an interface between Facets and ClaimsXten,
TriZetto will build, on a cost basis at McKesson’s expense, a new interface
between Facets and ClaimsXten, provided that the Facets-

 

17



--------------------------------------------------------------------------------

ClaimsXten Interface need only contain similar functionality to the
Facets-ClaimCheck Interface. For purposes of this Section 5.2, TriZetto’s costs
payable by McKesson shall include TriZetto’s actual payroll costs and out of
pocket costs and fees, but shall not include any general administrative and
overhead costs.

5.3 Except as expressly provided herein, TriZetto shall not be obligated to
build any other interfaces for any of the Parties’ prior, existing, or future
products.

5.4 McKesson acknowledges that TriZetto may create interfaces between Facets and
other third-party Clinical Editing Products. As a result of this Agreement,
TriZetto will distribute at least two versions of Facets products, one with a
Clinical Editing Product and one without a Clinical Editing Product. TriZetto
will create interfaces between both versions of Facets and ClaimCheck and, if
applicable, ClaimsXten. TriZetto shall have the right to create interfaces
between both such versions of Facets and third party Clinical Editing Products.
If, in the future, TriZetto upgrades either such version of Facets such that new
or updated interfaces to ClaimCheck and, if applicable, ClaimsXten are
necessary, TriZetto shall release a general availability version of such new or
updated interfaces between Facets and ClaimCheck and, if applicable, ClaimsXten
no later than TriZetto releases a general availability version of the
interface(s) between Facets and any third party Clinical Editing Product.

5.5 During the Term, McKesson will provide TriZetto with application, technical,
and administrative training and support for all interfaces and for McKesson
Products at no additional cost to TriZetto, and TriZetto will provide McKesson
with application, technical, and administrative training and support for all
interfaces at no additional cost to McKesson.

5.6 TriZetto will work in good faith with McKesson to create and distribute
press releases announcing enhanced releases and upgrades of the
Facets-ClaimCheck Interface.

 

18



--------------------------------------------------------------------------------

5.7 As to those interfaces set forth in Sections 5.1 and 5.2 (if applicable)
above, TriZetto will provide, directly to the customer, first-level support for
the interface(s), and will develop, support, and provide upgrades to those
interfaces in accordance with this Agreement and TriZetto’s standard Facets
maintenance and release schedule, provided that TriZetto supports the two most
current versions of the interface software. TriZetto agrees that it will develop
and maintain the updated Facets-ClaimCheck Interface described in Section 5.1
above according to the specifications that are requested by McKesson and/or a
customer, and accepted by TriZetto, provided, however, that such acceptance
shall not be unreasonably withheld. TriZetto will provide and support the
interface(s) described in Section 5.1 and (if applicable) Section 5.2 to New
Facets and ClaimFacts Customers for no additional charge to McKesson or the
customer. TriZetto may charge Existing TriZetto Customers reasonable fees to
license, support and maintain the interface(s).

5.8 McKesson will provide directly to all Facets customers using the
Facets-ClaimCheck Interface and (if applicable) the Facets-ClaimsXten Interface
all McKesson Products product support and back-up support for the interface(s)
described in Section 5.1 and (if applicable) Section 5.2.

5.9 Each Party will retain any and all revenue generated from their provision of
consulting, implementation, and training services.

5.10 TriZetto will provide McKesson written notice (email is acceptable) of
delivery of the Facets-ClaimCheck Interface and (if applicable) the
Facets-ClaimsXten Interface to each New and Existing Facets Customer promptly
after deliver to said customer.

 

19



--------------------------------------------------------------------------------

  6. The Litigation.

6.1 Within five (5) business days following the Effective Date of this
Agreement, McKesson will file with the Court a dismissal with prejudice of the
Action, including all claims and counterclaims asserted therein, to be signed by
both Parties. Neither Party shall pursue appeal of any aspect of the Action.
Each Party shall bear its own costs and fees, including its own attorneys’ fees.

6.2 McKesson, on behalf of itself and its counsel, agrees to cooperate with
TriZetto (including without limitation executing an appropriate stipulation) in
requesting that the Court maintain under seal certain admitted trial exhibits
that contain technical information, product manuals, and product descriptions of
the TriZetto products.

6.3 Within ten (10) business days of the filing of the dismissal as set forth in
Section 6.1, all copies of each Party’s software and/or source code produced in
the Action, including all notes and copies thereof, shall be permanently erased
from any computers or networks maintained by the other Party, its counsel,
and/or its consultants. Furthermore, any copies of such software or source code
maintained on removable media (or produced by the Parties) shall be returned to
the producing Party within such period. All remaining materials produced or
created in accordance with the Stipulated Protective Order entered in the Action
shall be treated in accordance with Sections 14.2 and 14.3 of that Order.

 

  7. Representations and Releases

7.1 The Parties hereby represent and warrant to each other that they have not
sold, transferred, assigned, hypothecated, or otherwise encumbered any claim,
cause of action, defense, or right alleged in the Pleadings and Filings or the
Action.

 

20



--------------------------------------------------------------------------------

7.2 Each Party represents and warrants to the other that it has the authority to
enter into and execute this Agreement and bind its respective corporate entity
to the terms and conditions set forth in this Agreement.

7.3 Each Party represents and warrants to the other that entering into this
Agreement and performing such Party’s obligations hereunder will not violate or
result in a breach or default under any agreement to which such Party or its
assets are bound. Each Party shall indemnify and hold harmless the other from
any claim that such a violation or breach has resulted from the execution and or
performance of this Agreement.

7.4 The Parties represent and warrant to each other that no lawsuit(s) other
than the Action have been commenced or filed in any forum arising out of or in
connection with any of the claims alleged or defenses asserted in the Pleadings
and Filings, the Action or this Agreement.

7.5 The Parties represent and warrant to each other that each is a corporation
duly incorporated, validly existing and in good standing under the laws of the
state of its incorporation as set forth in the first paragraph of this
Agreement, with full corporate power and authority to carry on its business as
it is now being conducted.

7.6 The Parties represent and warrant to each other that the execution, delivery
and performance by each of this Agreement, and the consummation by each of the
transactions contemplated hereby, have been duly authorized and no other
corporate action is necessary to authorize the execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby.

 

21



--------------------------------------------------------------------------------

7.7 The Parties represent and warrant to each other that each has not entered
and covenant that each will not enter into any agreement, the execution and/or
performance of which will violate any term of this Agreement.

7.8 The Parties represent and warrant to each other that all of the approvals,
authorizations, permits, licenses, waivers and consents required or filings to
be made or notices required to be given by each Party that are necessary to
accomplish the transactions contemplated by this Agreement have been duly
obtained or made by such Party.

7.9 Each person who executes this Agreement on behalf of each Party represents
and warrants to the other Party that he or she has the authority of the
respective directors and officers of the Party to do so, and each Party agrees
to indemnify and hold harmless the other Party from any claim that such
authority did not exist.

7.10 The Parties represent and warrant to each other:

(a) That each has conferred with its own legal counsel for purposes of executing
this Agreement;

(b) That each understands the legal nature and effect of this Agreement;

(c) That each has carefully read this Agreement and knows the contents thereof
and that each signs the same freely and voluntarily;

(d) That each has not relied upon the advice of an adverse party’s counsel in
executing this Agreement;

(e) That each has not relied upon any representation or statement of an adverse
party in executing this Agreement except as set forth herein; and

(f) That each is aware that facts may hereafter be discovered that are different
from or in addition to the facts that each now knows or believes to be true with
respect

 

22



--------------------------------------------------------------------------------

to the subject matter of the Action, the issues raised in the Pleadings and
Filings, the ‘164 patent, or this Agreement, but it is each Party’s intention to
fully and finally release each other as hereinafter set forth. Accordingly,
McKesson and TriZetto understand the significance of and, as further
consideration for this Agreement, expressly waive any right or benefit that may
be available under Section 1542 of the California Civil Code or any similar
laws. Section 1542 of the California Civil Code provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

7.11 McKesson for itself, and for its respective officers, directors,
shareholders, joint venturers, partners, insurers, attorneys, employees,
independent contractors, agents, representatives, predecessors (including HPR,
HBOC and GMIS), successors and assigns, and for any parent, subsidiary or
affiliate corporation, alter ego, partnership, or other related person or
entity, and each of their respective officers, directors, shareholders, joint
venturers, partners, insurers, attorneys, employees, independent contractors,
agents, representatives, predecessors, successors and assigns, do hereby
release, acquit, and forever discharge TriZetto, its past, present and future
customers, officers, directors, shareholders, joint venturers, partners,
customers, insurers, attorneys, employees, independent contractors, agents,
representatives, predecessors (including Erisco and RIMS), successors, assigns,
parent, subsidiary and other affiliated entities, alter ego, partnership, or
other related person or entity, and each of their respective officers,
directors, shareholders, joint venturers, partners, insurers, attorneys,
employees, independent contractors, agents, representatives, predecessors,
successors and assigns, from any and all claims, actions, causes of action,
demands, rights, damages, liabilities, losses and costs of any

 

23



--------------------------------------------------------------------------------

kind and nature whatsoever, either known or unknown, suspected or unsuspected,
liquidated or contingent, arising, accruing or occurring at any time up to and
including the Effective Date of this Agreement which the Party made or could
have made in the Action.

7.12 During the Term of this Agreement, McKesson covenants not to sue or
threaten to sue TriZetto or any TriZetto employee, representative, or agent for
alleged infringement of the ‘164 Patent or any other patent applied for by or
issued or assigned to McKesson as of the Effective Date of this Agreement based
on TriZetto making, using or selling any Covered Product or TriZetto Clinical
Editing Product. This covenant not to sue shall not preclude McKesson from
seeking its available remedies and relief for TriZetto’s breach of this
Agreement, including, without limitation and as applicable, liquidated damages
and injunctive relief as set forth in Sections 11.7 and 11.8, respectively. In
the event that this Agreement is assigned or otherwise transferred by TriZetto
to a third party, this covenant not to sue shall not preclude McKesson from
suing the assignee or transferee for infringement of the ‘164 Patent based on
products other than products that TriZetto was offering prior to the assignment
or transfer. This covenant not to sue shall also apply to any claim by McKesson
against any TriZetto customer licensed under this Agreement for alleged
infringement of the ‘164 Patent based on the customer’s purchase or use of the
TriZetto product(s) that the customer is licensed to use under this Agreement.
During the Term of this Agreement, TriZetto covenants not to sue or threaten to
sue McKesson Corporation or any McKesson employee, representative or agent for
alleged infringement of any patent applied for by or issued or assigned to
TriZetto as of the Effective Date of this Agreement based on McKesson making,
using or selling a McKesson Clinical Editing Product.

 

24



--------------------------------------------------------------------------------

7.13 TriZetto for itself, and for its respective officers, directors,
shareholders, joint venturers, partners, insurers, attorneys, employees,
independent contractors, agents, representatives, predecessors (including Erisco
and RIMS), successors and assigns, and for any parent, subsidiary or affiliate
corporation, alter ego, partnership, or other related person or entity, and each
of their respective officers, directors, shareholders, joint venturers,
partners, insurers, attorneys, employees, independent contractors, agents,
representatives, predecessors, successors and assigns, do hereby release,
acquit, and forever discharge McKesson, its past, present and future officers,
directors, shareholders, joint venturers, partners, insurers, attorneys,
employees, independent contractors, agents, representatives, predecessors
(including HPR, HBOC and GMIS), successors, assigns, parent, subsidiary and
other affiliated entities, alter ego, partnership, or other related person or
entity, and each of their respective officers, directors, shareholders, joint
venturers, partners, insurers, attorneys, employees, independent contractors,
agents, representatives, predecessors, successors and assigns, from any and all
claims, actions, causes of action, demands, rights, damages, liabilities, losses
and costs of any kind and nature whatsoever, either known or unknown, suspected
or unsuspected, liquidated or contingent, arising, accruing or occurring at any
time up to and including the Effective Date of this Agreement which the Party
made or could have made in the Action.

7.14 During the Term of this Agreement, TriZetto covenants and agrees not to
seek in any proceeding (including without limitation a proceeding to enforce
this Agreement) or assist any third party (except as may be compelled by
compulsory process or court order) to have the ‘164 Patent or any claim thereof
declared, determined or adjudicated invalid or unenforceable. As used herein,
“proceeding” shall be interpreted broadly and includes, without

 

25



--------------------------------------------------------------------------------

limitation, any and all court or administrative proceedings and/or a
reexamination proceeding in the United States Patent and Trademark Office.

 

  8. Confidentiality

8.1 The Parties agree to keep the terms of this Agreement (including exhibits)
confidential and further agree not to disclose them to any other person who is
not a signatory to this Agreement or without the prior written consent of the
other Party, except to the following persons, entities, or instances:

(a) to the directors or officers of a Party or its affiliate(s);

(b) as deemed reasonably necessary or appropriate by a Party to its accountants,
auditors, and/or legal counsel in connection with the advice and/or services
offered by such entities;

(c) pursuant to an appropriate non-disclosure agreement containing
confidentiality provisions consistent with Section 8 of this Agreement in
connection with the sale of the Party or the business related to this Agreement;

(d) to shareholders, markets, and/or regulatory bodies as may be required or
deemed advisable pursuant to applicable law or regulation (including, but not
limited to, any Federal or state securities law or SEC regulation), or pursuant
to any agreement with an applicable stock exchange or quotation service;

(e) to any person or entity as may be required by the order of a court of
competent jurisdiction;

(f) in connection with proceedings to enforcement of the terms of this
Agreement; or

 

26



--------------------------------------------------------------------------------

(g) to any Party employee who is required to have such information in connection
with the performance of the provisions set forth in Sections 3, 4 or 5 of this
Agreement, provided that disclosure to such Party employee is limited to
Sections 3, 4 and 5 of this Agreement.

In connection with any disclosures permitted under this Section 8, the
disclosing Party shall make reasonable efforts to only disclose as much of the
Agreement as reasonably prudent or required, and, if appropriate, seek
appropriate confidentiality in connection with such disclosures. By way of
example only, if a disclosure is required under paragraphs (e) or (f) above, the
disclosing Party shall make reasonable efforts to make such disclosure pursuant
to an appropriate confidentiality order. Additionally, the Parties agree that
McKesson shall take all reasonable efforts to further avoid the disclosure of
the contents of Exhibit 1 and 2 to any person that may use such information for
competitive business purposes other than for purposes of promoting, marketing,
or selling McKesson Products to New and Existing Facets Customers.
Notwithstanding the foregoing, the Parties agree that subject to any terms of
the Communications Plan (described in Section 8.3) relating to the timing of
disclosures, each Party may disclose to any person without the prior written
consent of the other Party the fact that the Parties have settled the Action on
confidential terms.

8.2 Each Party has disclosed, and may in the future disclose, to the other
certain confidential and proprietary technical or business information or
materials which (a) if disclosed in writing, are designated as confidential in
writing by the disclosing Party, whether by letter or by the use of an
appropriate stamp or legend, prior to or at the time any such know-how or other
information or material is disclosed by the disclosing Party to the other Party,
or (b) if disclosed orally or visually, are identified as confidential at the
time of disclosure, and later

 

27



--------------------------------------------------------------------------------

described in a writing complying with section (a) above (hereinafter
“Confidential Information”). The Parties acknowledge that the Confidential
Information is competitively sensitive and commercially valuable, the design and
development of which involve the expenditure of substantial amounts of money and
the use of skilled development personnel over a long period of time. Each Party
agrees that it will not use any Confidential Information received from the other
Party except for the purposes of this Agreement. Absent prior written consent of
the other Party, each Party will not disclose such Confidential Information to
any person other than those of the Party’s employees who are required to have
such information to perform the obligations set forth in this Agreement.
TriZetto further agrees that absent prior written consent of McKesson, TriZetto
will not disclose any of McKesson’s Confidential Information to any non-TriZetto
employee who participates in any way in making, developing, revising, updating,
supporting, maintaining, marketing or selling any non-TriZetto Clinical Editing
Product (other than a McKesson Product). Absent prior written consent of
McKesson, any non-TriZetto employee to whom TriZetto has disclosed McKesson’s
Confidential Information shall not participate in any way in making, developing,
revising, updating, supporting, maintaining, marketing or selling any
non-TriZetto Clinical Editing Product (other than a McKesson Product) during the
Term of this Agreement. Each Party agrees to maintain and follow reasonable
procedures to prevent unauthorized disclosure or use of Confidential Information
received from the other Party. Each Party shall immediately advise the other
Party of any discovered disclosure, loss or use of that other Party’s
Confidential Information in violation of this Agreement. The restrictions set
forth in this Section 8.2 shall not apply to information (a) available to the
public other than by a breach of this Agreement or any other obligation of
confidentiality; (b) rightfully received from a third party not in breach of any
obligation of confidentiality; or (c) that a Party is ordered to produce

 

28



--------------------------------------------------------------------------------

by subpoena or other judicial or governmental order, or the rules of a stock
exchange or the NASD, provided that said Party shall immediately notify the
other Party in writing and provide the other Party a copy of the subpoena, order
or rule, and shall provide no less than ten (10) business days notice of the
proposed release of such information; each Party shall take appropriate measures
to avoid or minimize the release of such information in connection with the
proceedings for which the information is sought.

8.3 Consistent with and notwithstanding the provisions of this Section 8, upon
the Effective Date of this Agreement, the Parties will agree on an internal and
external communications plan (the “Communications Plan”) regarding this
Agreement. Other than communications expressly allowed by the Communications
Plan, disclosure of the terms of this Agreement and/or any comment or opinion
whatsoever regarding the same shall be governed by Sections 8.1 and 8.2 above,
provided, however, that the contents of any public announcement, press release
or similar publicity which has been reviewed and approved by the reviewing Party
can be re-released by either Party in any form without a requirement for
re-approval, but only if (a) such re-release does not, by omission, materially
change the meaning of such previously approved public announcement, press
release or similar publicity; and (b) (i) the circumstances affecting the
matters in such previously approved public announcement, press release or
similar publicity, and (ii) the commercial or contractual relationship between
the Parties, in each case has not changed in any material respect.

 

  9. Termination

9.1 Except for (1) Sections 7, 8, 10 and 11 and (2) obligations that come into
existence during the term of this Agreement regarding (i) the Parties’ support
obligations to existing customers utilizing the interface(s) developed pursuant
to Section 5 of this Agreement

 

29



--------------------------------------------------------------------------------

and (ii) the Parties’ payment obligations, this Agreement shall terminate upon
the expiration of the Term, unless modified by mutual written agreement of the
Parties. Except for the provisions expressly noted in the preceding sentence and
unless otherwise extended by mutual agreement of the Parties, termination of
this Agreement shall release any Party hereto from any future obligation that
would be due under the terms of this Agreement.

 

  10. Notice

Any notice or other communication to be made pursuant to this Agreement shall be
sent to the other Party at its address listed below or at such other address
such Party may hereinafter designate to the other Party in writing:

If to McKesson:

Senior Vice President and General Manager

Clinical Auditing and Compliance Division

McKesson Health Solutions

5 County View Road

Malvern, Pennsylvania 19355

With a copy to: General Counsel

If to TriZetto:

Chief Executive Officer

The TriZetto Group, Inc.

567 San Nicolas Drive, Suite 360

Newport Beach, California 92660

With a copy to: General Counsel

Notice shall be deemed to have been given: (i) at the expiration of two
(2) business days from the business day of the date of delivery by facsimile
transmission, provided a copy is deposited postage prepaid for delivery with the
postal service or given for delivery to a nationally-recognized express courier
service on the same date as the sending of the facsimile and the facsimile is
delivered during regular business hours, (ii) seven (7) business days from the

 

30



--------------------------------------------------------------------------------

date the communication is deposited postage prepaid with the postal service or
given to a nationally-recognized express courier service, unless actual receipt
of the notice at an earlier date is established, or (iii) at the expiration of
one (1) business day of the business day delivered, if delivered by hand and
during regular business hours. Without limitation of the foregoing, a written
receipt signed by the addressee or its duly appointed representative situated at
the addresses set forth hereinabove shall constitute sufficient evidence of
service. Either Party may change its address and facsimile information by
written notice given in accordance with the provisions of this Section 10.

 

  11. Miscellaneous

11.1 The Parties hereto agree to bear their own costs, expenses and attorneys’
fees. Each Party shall bear its own tax liability in connection with the receipt
of any payments made pursuant to this Agreement.

11.2 This Agreement shall be governed by the laws of the State of California
without reference to its conflict of laws principles and, to the extent
applicable, United States federal law governing patents.

11.3 This Agreement may be executed in counterparts, each of which shall be
deemed a duplicate original, but all of which together shall constitute one and
the same instrument. For purposes hereof, a facsimile copy of this Agreement,
including the signature pages hereto, shall be deemed an original.

11.4 This Agreement shall be binding upon, and inure to the benefit of, the
Parties hereto and their respective administrators, attorneys, representatives,
and those successors and assigns permitted under Section 2.3(b) above.

 

31



--------------------------------------------------------------------------------

11.5 In the event of an alleged breach of this Agreement, the non-breaching
Party may terminate this Agreement if (i) said Party provides written notice to
the breaching Party in accordance with Section 10 of this Agreement specifying
in reasonable detail the alleged breach; and (ii) within thirty (30) days from
the date of such notice, the breaching Party fails to cure such breach,
demonstrate the nonexistence of such breach, or take reasonable good faith steps
towards curing such breach.

11.6 If this Agreement is terminated for any reason prior to the expiration of
the Term, TriZetto shall cease all sales, offers for sale, licenses or other
transfers of TriZetto Clinical Editing Products (whether alone or as part of
another product) and, if said termination occurs before all of the payments
herein provided for have been made, TriZetto shall within thirty (30) days pay
to McKesson any remaining unpaid balance even if the due date for such payment
has not been reached; provided, however, that (i) TriZetto’s then-existing
customers (and any applicable successors) licensed under this Agreement may
continue to use the TriZetto products (including permitted upgrades or new
versions of such products) to the same extent that they were permitted to use
such products prior to the date of such termination; and (ii) except in the
event McKesson terminates this Agreement pursuant to Section 2.3(b), TriZetto
may continue to use, support, host, maintain, update and/or upgrade such
products for such then-existing customers licensed under this Agreement to the
same extent it was permitted to do so prior to the date of such termination. If
this Agreement is terminated before October 12, 2010, TriZetto also shall
continue to perform the maintenance, support and upgrade obligations set forth
in Section 5 of this Agreement for its then-existing customers using the
Facets-ClaimCheck Interface or, if applicable, the Facets-ClaimsXten Interface
to the same extent it was required to do so prior to the date of such
termination through October 12, 2010.

 

32



--------------------------------------------------------------------------------

11.7 In the event that TriZetto commits a material breach of this Agreement and
TriZetto has not cured or taken reasonable good faith steps to cure such breach
within the time set forth in Section 11.5, McKesson shall be entitled to recover
through the dispute resolution provisions of this Agreement, and upon proof of a
material breach, liquidated damages in the amount of one million dollars
($1,000,000); provided that the foregoing amount of liquidated damages is not a
penalty and damages for the breach are impossible to reasonably estimate.

11.8 Following the efforts of the Parties to amicably resolve such dispute in
accordance with Section 11.10 of this Agreement, in addition to the rights and
remedies available to McKesson under this Agreement and by law, in the event
that (i) there is a material breach of this Agreement, and (ii) TriZetto does
not cure or take reasonable good faith steps to cure such breach within the time
set forth in Section 11.5, McKesson may apply to a Court of competent
jurisdiction (including the District of Delaware) for preliminary injunctive or
other equitable relief against TriZetto during the pendency of the arbitration
proceedings in accordance with the provisions of Section 11.10 of this
Agreement. Notwithstanding the foregoing, TriZetto may oppose any request for
such preliminary or equitable relief sought by McKesson on any applicable
grounds. In addition, in the event of a final, non-appealable determination that
TriZetto has committed a material breach of Section 2.4 of the Agreement, and so
long as McKesson does not terminate this Agreement, TriZetto agrees that
McKesson shall be entitled to an injunction or other equitable relief
prohibiting such breach by TriZetto. However, in no event shall TriZetto be
prohibited from offering the Clinical Editing Products beyond the Term.

 

33



--------------------------------------------------------------------------------

11.9 No breach of any provision hereof can be waived unless in writing. Waiver
of any one breach shall not be deemed to be a waiver of any other breach of the
same or any other provision hereof.

11.10 The Parties agree to use their best efforts to handle all disputes, claims
or controversies arising under, out of, or in connection with this Agreement in
good faith and in an expeditious and cost-effective manner. The Parties shall
first attempt to resolve any dispute amicably between themselves by arranging an
in-person meeting between executives with decision-making authority within
thirty (30) days of a request by either Party for such a meeting. If the Parties
fail to resolve such dispute within said thirty-day period, then the dispute
shall be decided through binding arbitration conducted by a retired federal
judge affiliated with JAMS in California, the identity of such arbitrator to be
mutually agreed upon by the Parties. If mutual agreement cannot be reached as to
who shall serve as the arbitrator, the Parties agree that JAMS shall designate
the neutral arbitrator possessing the foregoing credentials and who is
sufficiently familiar with patent disputes to render a complete decision in the
matter. The arbitrator shall issue a written decision following such
arbitration, setting forth in sufficient detail all reasons and bases for his or
her decision. In the event of any alleged breach of Sections 3, 4, 5 or 8 of
this Agreement, the Parties agree that the arbitration shall be conducted on an
expedited basis and must be concluded within 60 days of the initiation of the
arbitration. The provisions of this section may be enforced by any court of
competent jurisdiction. The prevailing Party in the arbitration or a proceeding
to enforce this arbitration provision shall be entitled to an award of all
costs, fees and expenses, including attorneys’ and expert fees, incurred in such
arbitration or enforcement proceeding, respectively, to be paid by the Party
against whom the arbitration or enforcement proceeding is decided. The
submission of disputes to arbitration as provided for in

 

34



--------------------------------------------------------------------------------

this Section 11.10 does not apply to requests for the equitable remedies
afforded to McKesson in Section 11.8.

11.11 This is an integrated Agreement. All agreements, covenants,
representations and warranties, express or implied, oral and written, of the
signatories concerning the subject matter hereof are contained herein. No other
agreements, covenants, representations, or warranties, express or implied, oral
or written, have been made by any Party hereto to any adverse party concerning
the subject matter hereof. All prior and contemporaneous conversations,
negotiations, possible and alleged agreements, representations, covenants, and
warranties concerning the subject matter hereof, including without limitation
the term sheet(s) exchanged by the Parties, are merged herein and shall be of no
further force or effect. This Agreement and the covenants herein may not be
altered or amended except by a writing executed by the Parties.

11.12 Paragraph titles or captions contained in this Agreement are used for
convenience or reference only, and are not intended to and shall not be
construed in any way to enlarge, define, limit, extend, or describe the rights
or obligations of the signatories or affect the meaning or construction of this
Agreement or of any provision hereof.

11.13 Each Party to this Agreement acknowledges that it has been represented by
independent counsel in connection with the negotiation of this Agreement and
which counsel has participated in the drafting of this Agreement. Neither this
Agreement nor specific language contained herein shall be construed against the
Party preparing it, but shall be construed as if both Parties, and each of them,
jointly prepared it, and any uncertainty or ambiguity shall not be interpreted
against any one Party.

 

35



--------------------------------------------------------------------------------

11.14 TriZetto’s customers who are licensed, subject to the covenant not to sue,
and/or released as set forth in this Agreement shall be expressly deemed to be
third party beneficiaries of the applicable provisions of this Agreement.

11.15 TriZetto and McKesson are independent contractors and the relationship
established under this Agreement shall not be construed as a partnership, joint
venture or other form of joint enterprise, nor shall one Party be considered the
agent of the other. Neither Party is authorized to make any representations or
create any obligations or liability on behalf of the other Party, except as may
be expressly provided for in this Agreement.

11.16 Any provision of this Agreement that is held unenforceable or invalid for
any reason by a court of competent jurisdiction shall be severed from this
Agreement, and the remainder of the Agreement shall continue in effect;
provided, that such unenforceable or invalid provision shall be given effect to
the maximum extent then permitted by law.

IN WITNESS WHEREOF, McKesson and TriZetto have executed this Agreement as of the
last date below.

DATED: September 7, 2006

 

MCKESSON INFORMATION SOLUTIONS LLC By:   /s/ Laureen E. Seeger Name:   Laureen
E. Seeger Its:   Vice President and Secretary

 

36



--------------------------------------------------------------------------------

DATED: September 7, 2006

 

THE TRIZETTO GROUP, INC. By:   /s/ James J. Sullivan Name:   James J. Sullivan
Its:   Senior Vice President, General Counsel

 

37